Citation Nr: 1212345	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-09 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a testicular disability, to include a hydrocele.

2.  Entitlement to service connection for a testicular disability, to include a hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945.  He received the Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for a hydrocele as new and material evidence had not been submitted.

In his January 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  In February 2012, he withdrew his hearing requested.

In March 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a testicular disability was denied in a February 2005 Board decision as there was no medical evidence of a current testicular disability related to service.

2.  Evidence received since the February 2005 Board decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

3.  A current testicular disability, diagnosed as a hydrocele and varicocele is the result of disease or injury in service.

CONCLUSIONS OF LAW

1.  The Board's February 2005 decision denying the claim for service connection for a testicular disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R § 20.1100(a) (2011).

2.  The evidence received since the February 2005 decision is new and material and sufficient to reopen the claim for service connection for a testicular disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for a testicular disability, diagnosed as a hydrocele and varicocele, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Reopening

The Board denied the Veteran's claim for service connection for a testicular disability in February 2005 because there was no medical evidence of a current testicular disability related to service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board's decision was final when issued.  See 38 U.S.C.A. 
§ 7104(b); 38 C.F.R §§ 20.1100(a).

Pertinent new evidence received since the Board's February 2005 decision includes a May 2008 letter from David Ramos, M.D., F.A.C.C. which reveals that the Veteran's Coumadin needed to be adjusted and held for various invasive procedures, including urologic procedures.  Dr. Ramos noted that the Veteran apparently had a urologic history dating back to military service.

The newly submitted medical evidence pertains to an element of the claim that was previously found to be lacking, namely a current testicular disability.  Further, the evidence raises a reasonable possibility of substantiating the claim in light of the evidence of in-service testicular problems and the Veteran's reports of testicular symptoms since service.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, as the additional evidence shows that the Veteran may have a current testicular disability related to service, the evidence is new and material and the Veteran's claim is reopened.


Merits

The Veteran has reported that he experiences symptoms of a testicular disability, including testicular bleeding.  His service treatment records are not available, but information from the Office of the Surgeon General, Department of the Army, reflects that he was treated for a hydrocele in service in April 1944.  The Veteran has reported that testicular symptoms have persisted ever since that time.  

In a letter dated in September 2003, John Walther, M.D., reported that when he first met with the Veteran in 1997, the Veteran had a left varicocele and that he continued to have that disability.

The most recent clinical evidence of a testicular disability is a July 2004 VA examination report which indicated diagnoses of a left varicocele and a small left hydrocele, demonstrated by ultrasound.  The examiner opined that the hydrocele might be the result of an in-service injury, but that the varicocele was unrelated to injury.

Dr. Ramos has provided additional evidence of a current disability and a continuity of symptomatology.

Thus, there is competent evidence of a current testicular disability, an in-service disease or injury, and a continuity of symptomatology in the years since service.  The evidence is not clear cut on the question of whether there is a link between the current disabilities and service.  

The VA examiner provided an equivocal opinion with regard to the hydrocele and a negative opinion with regard to the varicocele, but these opinions did not take into account the Veteran's reports of symptomatology continuing since service.  The Veteran is competent to report these symptoms, and his reports are credible.  

Given the in-service findings, the Veteran's reports of continuity, and the evidence of a current long standing disability; the evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, the claim for a testicular disability, diagnosed as a hydrocele and varicocele, is granted.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

As new and material evidence has been received, the claim for service connection for a testicular disability is reopened, and the appeal is granted.

Service connection for a testicular disability, diagnosed as a hydrocele and varicocele, is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


